Citation Nr: 0727750	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 29, 1967, to 
December 21, 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In a May 1981 decision, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, 
the issue on the cover page is phrased accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran's address changed during 
the course of the appeal.  While a May 2006 letter to the 
veteran utilized his new address, all subsequent 
correspondence to the veteran reverted to the old address.  

The record shows that the veteran was scheduled for a 
personal hearing at the RO in November 2006.  In a statement 
dated one day before the hearing, the veteran's 
representative requested a postponement.  He indicated that 
the veteran wished to review his records and that after such 
review, if the veteran still wanted a hearing, the 
representative would request one.  In a March 2007 
correspondence, the veteran's representative requested an 
appointment for the veteran to review his records prior to a 
DRO conference being held.  The veteran was advised of the 
appointment date by a March 2007 letter utilizing the 
incorrect address.  According to annotations on the letter, 
the veteran did not report for the appointment.  

Due to improper notification, the veteran cannot be deemed to 
have been provided the opportunity to review his claims file 
as requested; thus, the veteran must be afforded the 
opportunity to do so.  Further, as his request for a hearing 
was contingent upon review of his claims file, the RO should 
clarify whether an RO hearing is still desired, and if so, 
one should be scheduled.

Moreover, additional records were submitted following 
certification of the claim to the Board.  Since the veteran 
has not submitted a waiver of RO jurisdiction over those 
records, this claim must be remanded so that these records 
can be reviewed by the RO in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

While the veteran was, in fact, furnished with the basic 
requirements for establishing service connection, the letter 
made no mention of the need for or a description of "new and 
material" evidence.  Nor was notice consistent with Dingess 
provided.  Corrective notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran an opportunity to 
review his claims file, and notify him of 
such utilizing his correct address.

2.  Ask the veteran whether he still 
wishes to have a hearing with a Decision 
Review Officer.  If such hearing is still 
desired, one should be scheduled.

3.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to whether 
new and material evidence has been 
submitted sufficient to reopen the 
veteran's previously denied claim.  The 
notice should address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient in 
the previous denials, as outline by the 
Court in Kent v. Nicholson.  In addition, 
the letter should advise that a disability 
rating and effective date will be assigned 
if service connection is granted, as well 
as the information and evidence necessary 
to substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

4.  After the development requested above 
has been completed to the extent possible, 
the claim should again be reviewed, to 
include the recently submitted evidence.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



